Citation Nr: 1811708	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-15 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel







INTRODUCTION

The Veteran had active military service in the U.S. Army from January 1982 to January 1986.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

On his May 2009 VA Form 9, substantive appeal, the Veteran requested a videoconference Board hearing.  However, in June 2017, the Veteran submitted a written statement withdrawing his request for a Board hearing.  

In August 2017, the Board remanded the issue for further development.  

In October 2017, the Veteran appointed a new representative, Florida Department of Veterans Affairs.  This action revokes the previous power of attorney executed in favor of California Department of Veterans Affairs.  38 C.F.R. § 14.631(f)(1) (2017).  


FINDING OF FACT

1.  It has not been shown that the Veteran's lower back disability manifested within the first postservice year, or is otherwise related to his military service.  


CONCLUSION OF LAW

1.  The criteria for service connection for a lower back disability are not met.  38 U.S.C. §§ 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 307, 309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent records have been obtained, to the extent available.  The Veteran was also afforded VA examinations for his claimed disability.  

In August 2017, the Board concluded that the June 2016 VA examination did not fully consider the Veteran's complete medical history, including whether the Veteran's back disability pre-existed service.  The Veteran was afforded another VA examination in October 2017 for his back.  The Board finds that the June 2016 examination in tandem with the October 2017 VA examination contain sufficiently specific clinical findings and an informed discussion of the pertinent history to provide probative medical evidence adequate for adjudication purposes.  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, there are indications in the record that the Veteran was involved in an automobile accident prior to his entrance into service.  In particular, his service treatment records include an October 1981 private treatment record in which it was noted the Veteran was being treated for "multiple second degree burns sustained from being thrown out of a vehicle," and would be unable to report for basic training that month.  In October 2017, the Veteran was provided a VA examination to determine whether there was "clear and unmistakable evidence" that his current low back disability preexisted his active service.  The examiner found that there was not, explaining that the Veteran denied any low back pain from that accident as well as any low back pain prior to service.  The examiner also noted that the Veteran's medical records did not demonstrate clear and unmistakable evidence that his low back disability preexisted his active service.  In this regard, the Board observes that apart from a "burn scar" noted on the Veteran's upper back in an April 1982 service entrance report of medical examination, there are no other back conditions noted in that report.  

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In this case, the Veteran's service entrance examination is silent for any back conditions.  A VA examiner has also opined that there is no clear and unmistakable evidence that the Veteran had a low back disability prior to his entrance into service.  As such, the Veteran is presumed to have been sound upon entry into service and his claim for service connection will proceed accordingly.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

The Veteran is seeking service connection for a lower back disability due to his military service.  Specifically, the Veteran contends that his back condition is related to his duties in service as a medical supply specialist lifting and moving heavy boxes.  See July 2008 Correspondence.  The Veteran also asserts that his back condition has continued to worsen ever since service.  See June 2008 Correspondence and May 2009 VA Form 9. 

The Veteran's service treatment records show that he was examined prior to his enlistment into service in August 1981.  On that examination, the Veteran's spine was clinically evaluated as normal.  He also checked "no" to having recurrent back pain in his August 1981 Report of Medical History.  Thereafter, in October 1981, a private physician submitted a letter detailing that the Veteran was being treated for "multiple second degree burns sustained from being thrown out of a vehicle," and would be unable to report for basic training that month.  The Veteran was then examined again in April 1982 for enlistment purposes, apparently because his records were lost.  Both the April 1982 physical examination and medical history reports are silent for any back problems.  

In September 1983, the Veteran complained of sharp low back pain after playing football two days earlier.  He was seen for follow-up two days later with improved symptoms.  A mechanical back strain was assessed.  In November 1985, the Veteran was afforded a physical examination in preparation for his separation from service.  On that examination, the Veteran's spine was clinically evaluated as normal.  He also checked "no" to having recurrent back pain in the associated November 1985 Report of Medical History.  Thereafter, in December 1985, the Veteran complained of back pain for three days after performing physical training; a back muscle strain was assessed.  The Veteran was then seen for follow-up in January 1986.  It was noted that his lower back pain/spasm had improved but he still had spasms.  After the Veteran separated from active duty service in January 1986, in October 1986, he was examined for Active Guard and Reserve (AGR) tour purposes.  His spine and other musculoskeletal system were clinically evaluated as normal.  In the associated Report of Medical History, the Veteran denied having or ever having had recurrent back pain.  It was indicated that his medical history was "negative."

Postservice private treatment records show that in September 2002, the Veteran reported intermittent low back pain since an automobile accident.  The record entry does not clarify the timing of the automobile accident.  The clinician wrote, "LBP chronic.  S/P mvp-before. - rear ended about 10 years post after work."  The record shows he reported continued problems, aggravated by heavy lifting up to 70 pounds, and chronic low back pain was diagnosed.  In May 2003, the Veteran was diagnosed with low back pain, likely a strain, possibly due to work and heavy lifting.  In December 2009, the Veteran's private healthcare provider noted he needed Family and Medical Leave Act (FMLA) forms completed for his chronic low back pain and knee pain.  The chronic pain was noted to be due to an old motor vehicle accident.  In November 2012, during a routine general medical examination at a private health care facility, the Veteran denied excessive muscle aches, chronic or radicular back pain, joint stiffness, arthralgia, or weakness.  Also that same month, in a November 2012 treatment record, it was noted that the Veteran's past medical history included the diagnosis of lumbago, diagnosed in September 2008.  It was noted to be secondary to a motor vehicle accident more than 10 years ago and due to standing at his job as a postal clerk for many years.  

Also of record is a decision regarding the Veteran's claims for unemployment benefits.  In this decision, it was noted that the Veteran stopped working in August 2005 for the United States Postal Service (USPS) due to chronic low back pain.  See June 2008 Third Party Correspondence.  

In a January 2014 VA treatment consultation note, the Veteran reported a history of lower back pain with an onset of back pain as a medical specialist in service.  

In June 2016, the Veteran was afforded a VA examination and was diagnosed with degenerative arthritis of the spine.  The Veteran reported that he started to have low back pain in 1988 when he started working for the USPS, and frequently had pain and had work modifications.  He retired in 2013 because of low back pain.  After examining the Veteran, the examiner opined that the Veteran's degenerative arthritis of the spine was less likely than not incurred in or caused by his military service.  The examiner explained that after the two episodes in service in which the Veteran was treated for back pain (in September 1983 and from December 1985 to January 1986), there was no documentation of ongoing pain in service.  The examiner noted that subsequent medical records were silent for any low back condition until postservice treatment records showed the Veteran was treated for low back pain secondary to a motor vehicle accident in the 1990s.

In October 2017, the Veteran was afforded another VA examination and was diagnosed with degenerative arthritis of the spine.  The Veteran reported that he started to have lower back pain in 1983 as a result of doing a lot of heavy lifting when working at the Army Hospital.  The Veteran stated that he had a recurrence of low back pain in 1985.  The Veteran stated that the next recurrence of low back pain was after he had completed active duty and worked for the UPS in 1987 for about one week.  He reported having difficulty lifting heavy boxes, which he attributed to causing the low back pain.  The pain persisted for several weeks and then he began working for the USPS in 1998.  He frequently had pain while working for the USPS, and eventually retired in 2013 because of the low back pain.  The Veteran reported that during that time, he had no other motor vehicle accidents and that his only motor vehicle accident was in 1981.  

After reviewing the claims file, the VA examiner opined that the Veteran's degenerative arthritis of the spine was less likely than not related to his active military service.  The examiner explained that after reviewing the Veteran's service treatment records, he detected only two episodes of back pain that "appeared to be from a brief low back strain while [he] served in active duty."  The examiner noted that during the Veteran's separation examination in November 1985, he denied "recurrent back pain."  This report coupled with the service treatment records that were silent for any recurrent low back pain was "indicative that the veteran did not have recurrent low back pain while he was service in active duty."  The examiner observed that subsequent medical records were silent for a low back condition until reports were noted in private treatment from the 2000s, at which time it was felt the Veteran had low back pain since an automobile accident in the 1990s.  The examiner specifically noted that medical records from the Veteran's private healthcare provider in November 2011 documented that the condition commenced "Greater than 10 years ago," and that the Veteran was treated for a low back condition (diagnosed as chronic, recurrent low back pain) in December 2009, March 2010, June 2010, June 2011, July 2011, and November 2011.  

The VA examiner further explained that, on review of the Veteran's records, there was documentation that the Veteran had worked as a distribution clerk at the USPS until around August 2005, when he stopped working because of his chronic lower back pain.  In October 2005, he obtained certification from his personal physician that permitted him to return to work under modified conditions being prohibited from activities that require heavy lifting.  A medical note on April 2009 from his private doctor provided a history that was negative for low back pain on the musculoskeletal review of the systems on that date.  She documented low back pain in a note 7 months later, in December 2009, at which time there was low back pain that was not accompanied by any low back related abnormalities on the musculoskeletal and on the neurological examinations.  She documented chronic low back pain on subsequent notes such as in November 2011, when "Low back pain syndrome" was noted by her, which was then automatically carried over to subsequent notes on a computer-generated medical records program in February 2012 and in April 2012.  Overall, the examiner observed that the Veteran's medical records appeared to be essentially silent for a low back condition for over 19 years following his separation from active duty service.  

Regarding the question of whether the Veteran had any motor vehicle accidents in which he sustained a back injury, the examiner reported that the Veteran denied low back pain from the motor vehicle accident in July 1981 that occurred prior to service and denied having had any other motor vehicle accidents prior to active duty, during active duty, or following active duty in the service until the present.  However, the examiner noted that a number of postservice medical records and a hand written note from the Veteran that was written about 9 years earlier referred to back pain from a 1990 motor vehicle accident.  Specifically, the examiner noted that a December 2009 private treatment record noted that the Veteran needed FMLA forms completed for his chronic lower back pain and knee pain, chronic due to old motor vehicle accident and prolonged standing on his job.  Documentation from another private medical provider mentioned that the Veteran had a motor vehicle accident in the 1990s, but did not provide a specific date or incident.  In a handwritten statement received from the Veteran in October 2008, he reported having a "problem continuously before and after 1990 car accident" in which his back was already injured due to his joining the Army.  The VA examiner concluded that there were inconsistencies in the Veteran's personal medical history.  

The above evidence establishes that the Veteran has a current low back disability.  His service treatment records also show that he was treated on two occasions in service for symptoms related to the low back, with a mechanical back strain assessed in 1983 and a back muscle strain assessed in 1985/1986.  Therefore, an in-service injury is established and what the Veteran must still show to establish service connection for his low back disability is that such disability is related to his service, to include his treatment for the low back therein.

In various statements, the Veteran has asserted that he has had a lower back disability ever since service.  See, e.g. June 2008 Correspondence, May 2009 VA Form 9, and September 2017 Correspondence.  He has also submitted a statement from his sister who states that she has noticed "[f]or some time" that the Veteran has suffered from "a lot of pain" related to his back.  See October 2017 correspondence.  As was noted above, a disorder may be service-connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  A veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observe, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran and his sister are competent to testify as to observable symptoms, like back pain, their statements that he has had low back pain since service are not credible.

Significantly, despite the Veteran's treatment for low back pain on two occasions in service, there is no indication that he suffered from recurrent back pain in service.  Both in November 1985 (just prior to his separation from service) and in October 1986 (after he separated from service), the Veteran was afforded a physical examination in which his low back was evaluated as clinically normal.  He also completed reports of medical history in conjunction with those examinations in which he denied having or ever having had recurrent back pain.  The Veteran's postservice treatment records do not reflect low back complaints until many years after service, at which time such complaints were attributed to either his postservice employment or a motor vehicle accident that occurred in the 1990s.  Although the Veteran has, in more recent statements, asserted that he was not involved in any motor vehicle accidents other than the one that occurred prior to his military service, this is not supported by the record.  Notably, in the Veteran's October 2008 Notice of Disagreement, he also acknowledged being in a motor vehicle accident that occurred in 1990.  

The United States Court of Appeals for Veterans Claims (Court) has held that lay statements made in connection with medical treatment may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In light of the inconsistent statements from the Veteran as to the onset of his lower back disability, as well as the medical evidence of record evidencing that the Veteran did not suffer from recurrent back pain after service, the Board finds that his assertions that he has had back pain continuously since service are not credible.  As such, service connection is not warranted on a presumptive basis (as a chronic disease, for arthritis, under 38 U.S.C. § 1112) or through a showing of continuity of symptomatology.  

Regarding whether the Veteran's low back disability is otherwise related to his service, the Board assigns great weight and probative value to the June 2016 VA examination in tandem with the October 2017 VA examination.  The Board notes that the VA examiner who conducted the June 2016 VA examination was the same VA examiner who conducted the October 2017 VA examination.  In his October 2017 medical opinion, the VA examiner fully and thoroughly addressed the Veteran's medical history, including lay history, and provided a detailed and sufficient rationale as to why the Veteran's lower back disability was not related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Significantly, there are no other medical opinions of record that support the Veteran's claim for service connection.  

As for the statements from the Veteran relating his lower back disability to his military service, while he may be competent to testify as to the symptoms he experiences, it is beyond his competence as a layperson to opine regarding medical etiology.  The Veteran lacks the training to opine whether one disability is caused or aggravated by another or etiologically related to military service; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran's Court).  

In conclusion, the claim for service connection for a lower back disability is not warranted.  







ORDER

Service connection for a low back disability is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


